 1

 2

 3

 4

 5

 6                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 7                                   AT SEATTLE
 8
      CITY OF SEATTLE,
 9
                           Plaintiff,                 CASE NO. MC18-0100RSL
10
                    v.
11
                                                      ORDER
      ALEMAYEHU AREGA JIMMA,
12
                           Defendant.
13

14

15          On October 11, 2018, Alemayehu Jimma filed an application to proceed in forma

16   pauperis and a proposed complaint. Dkt. # 1. The Court reviewed the record as a whole

17   under the standards articulated in 28 U.S.C. § 1915(e)(2) and ordered Mr. Jimma to file

18   an amended complaint clearly identifying the nature of his claims and the relief

19   requested. An amended complaint was filed on November 28, 2018, amending the

20   caption to Alemayehu Arega Jimma v. City of Seattle, et al., and asserting violations of

21   his rights under the Fourth and Fourteenth Amendments by the City and three of its

22   police officers. Mr. Jimma appears to be asserting claims for damages or injunctive

23   relief under 42 U.S.C. § 1983, claims which are largely duplicative of those asserted in a

24   separate lawsuit against the Seattle Police Department arising from the same allegedly

25   unlawful arrests that occurred on May 25, 2017, and January 3, 2018. See Jimma v. City

26   of Seattle Police Department, C18-0771RSL.

     ORDER
 1          The Clerk of Court is directed to amend the caption to reflect the allegations of
 2   the Amended Complaint (Dkt. # 5) and the new orientation of the parties. The Clerk is

 3   further directed to give this matter a civil action number and assign it to the undersigned
 4   as related to C18-0771RSL.
 5

 6          Dated this 17th day of December, 2018.
 7                                             A
                                               Robert S. Lasnik
 8                                             United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     ORDER
                                                 -2-
